PER CURIAM.
The former wife appeals from the trial court’s order setting forth the terms for the purchase of her equity in the marital home by the appellee former husband and modifying the visitation schedule by the appellee with the parties’ children. The appellant raises several points, but we find only two of the points to have merit. First, because the appellee’s motion did not request a setoff against the appellant’s equity for the appellant’s portion of the joint debts of the parties, and because the appellant properly objected at the hearing to any testimony relating to the appellee’s entitlement to a setoff for such debts, the trial court erred in awarding the setoff against the amount of the appellant’s equity in the marital home. The trial court also erred in failing to credit the wife with the amount by which she reduced the principal balance on the mortgage during the time she was making mortgage payments on the marital home. In all other respects, the order will be affirmed.
Accordingly, the order appealed is affirmed in part, reversed in part, and remanded for further proceedings in accordance with this opinion.
JOANOS, WIGGINTON and ALLEN, JJ., concur.